Citation Nr: 0104892	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 1, 1999, for 
additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from November 1981 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Service connection has been established for lumbosacral 
strain, the residuals of a fracture of the left clavicle, and 
hearing loss, and a combined 30 percent evaluation has been 
established for these disabilities. 

2.  A February 1994 VA Form 686C, Declaration of Status of 
Dependents, states that the veteran was married to P. L.  

3.  The veteran was divorced from P. L. in December 1997.  

4.  The veteran married G. L. on January [redacted], 1998.  

5.  A VA Form 119, Report of Contact, shows that the veteran 
spoke with the RO on January 13, 1999, and stated that G. L. 
was a joint owner of his checking account. 


CONCLUSION OF LAW

The veteran is entitled to an effective date of January [redacted], 
1998, for additional compensation for a dependent spouse.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.401(b) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends in his April 1999 notice of disagreement 
and his November 1999 substantive appeal that he is entitled 
to an effective date prior to April 1, 1999, for the payment 
of additional compensation for a dependent spouse.  He notes 
that he was divorced from his previous wife, P.L., in 
December 1997, and that he married his current wife, G. L., 
on January [redacted], 1998.  The veteran argues that he received 
and returned to the VA a form requesting information regarding 
his dependents in either October or November 1998, and that 
he notified the VA of his divorce and remarriage at that 
time.  He further argues that he supplied the same 
information to the RO in a telephone conversation in either 
January or February 1999.  Therefore, he believes that the VA 
had or should have had the relevant information concerning 
his divorce and remarriage prior to the March 15, 1999, 
telephone conversation in which the RO maintains the veteran 
first supplied that information. 

The effective date for the award of additional compensation 
or pension for a dependent will be the latest of the 
following: (1) The date of claim.  This term means the 
following, listed in their order of applicability: (i) Date 
of veteran's marriage, or birth of his or her child, or, 
adoption of a child, if the evidence of the event is received 
within one year of the event; otherwise, (ii) Date notice is 
received of the dependent's existence, if evidence is 
received within one year of the VA request.  (2) Date 
dependency arises.  (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action.  (4) 
Date of commencement of veteran's award.  38 C.F.R. 
§ 3.401(b) (2000)

A review of the record indicates that service connection has 
been established for lumbosacral strain, the residuals of a 
fracture of the left clavicle, and hearing loss.  A combined 
30 percent evaluation has been established for the veteran's 
disabilities.  

The most recent VA Form 686C, Declaration of Status of 
Dependents, contained in the claims folder was received in 
February 1994.  The veteran's wife was listed as P. L.  

A VA Form 119, Report of Contact, dated January 13, 1999, is 
contained in the claims folder.  The veteran was noted to 
have been contacted by telephone.  The information obtained 
concerned a direct deposit request.  The names on the account 
were listed as the veteran, and G. L.  

In January 1999, a VA Form 20-6560, Notice of Benefit Payment 
Transaction, was placed in the claims folder.  The RO 
indicated in the September 1999 statement of the case that 
this is a document that is generated automatically by 
computer when a current questionnaire regarding the status of 
dependents has not been returned.  

A VA Form 119, Report of Contact, dated March 9, 1999, shows 
that the veteran informed the RO by telephone that payment 
for a dependent child should be added to his compensation.  

A VA Form 119, Report of Contact, dated March 15, 1999, 
indicates that the veteran was contacted by telephone by the 
RO.  The veteran stated that he had been divorced from P. L. 
on December [redacted], 1997.  He added that he had been married 
to G. L. on January [redacted], 1998.  

Two letters from the VA to the veteran dated March 1999 show 
that the veteran was informed of the status of his 
compensation payments.  The first letter states that the 
veteran's payments had been reduced due to his divorce from 
P. L., effective from January 1998.  The second letter states 
that the veteran's payments had been increased as a result of 
his marriage to G. L., effective April 1, 1999.  

A VA Form 119, Report of Contact, dated May 2000 notes that a 
representative of the VA Vocational Rehabilitation and 
Education Division had been contacted to ascertain whether or 
not any communication from the veteran pertaining to his 
dependents had been placed in his vocational rehabilitation 
folder.  The person contacted indicated that a search of this 
folder had been negative for a VA Form 686C, Declaration of 
Status of Dependents, or any other dependency claim for G. L. 

The Board finds that the veteran is entitled to an effective 
date of January [redacted], 1998, for the payment of additional 
compensation for his spouse, G. L.  The veteran has 
consistently argued that he supplied the information 
concerning his divorce and remarriage by returning a 
questionnaire to the VA in October or November 1998.  He has 
also argued that he supplied the same information in a 
telephone conversation in January or February 1999.  A review 
of the claims folder is negative for a VA Form 686C, 
Declaration of Status of Dependents, or any other letter from 
the veteran concerning his divorce and remarriage subsequent 
to February 1994.  A search of his vocational and 
rehabilitation records was also apparently negative for a 
letter.  However, the claims folder does confirm that the 
veteran spoke with the RO by telephone on January 13, 1999, 
as he has contended, to discuss the direct deposit of his 
compensation payments.  At this juncture, the Board notes 
that neither the September 1999 statement of the case or the 
July 2000 supplemental statement of the case cited the 
existence of the January 13, 1999, VA Form 119, Report of 
Contact, and, as it was placed in the left flap of the claims 
folder instead of the center portion, it may have been 
overlooked.  The January 13, 1999, Report of Contact notes 
only that G. L. is one of the two owners of the veteran's 
checking account; it does not contain information regarding 
the veteran's divorce or remarriage, or identifying G. L. as 
the veteran's wife.  However, the veteran has argued that 
this information was also supplied at that time.  Given that 
the evidence establishes that the claimed telephone 
conversation occurred, and given that the body of the Report 
of Contact form is pre-printed with information pertaining to 
bank accounts and does not contain space or instructions 
regarding the identification of joint account owners, the 
Board finds the veteran's contentions that he supplied the 
information regarding his dependent wife to be plausible, and 
that it is equally plausible that the person who obtained the 
information failed to record it on the Report of Contact.  
This places the evidence that the veteran provided the 
information in approximate equipoise, and therefore the 
benefit of the doubt must be given to the veteran in this 
matter.  38 U.S.C.A. § 5107 (West 1991).  In other words, the 
Board accepts that the veteran identified G. L. as his 
dependent wife at the time of the January 13, 1999 telephone 
conversation.  As this information was received within one 
year of the date of the veteran's marriage, than January [redacted], 
1998, the date of the marriage, is also the proper effective 
date for the payment of additional compensation for a 
dependent spouse.  38 C.F.R. § 3.401(b).  


ORDER

Entitlement to an effective date of January [redacted], 1998, for 
additional compensation for a dependent spouse is granted. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

